              Case 2:18-cv-01850-JLR Document 10 Filed 02/20/19 Page 1 of 18




 1

 2

 3

 4
                                                                              Honorable James L. Robart
 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7
      JOHNNY B. DELASHAW, JR., M.D.                           Civil Action No. 2:18-cv-01850-JLR
 8
                                       Plaintiff,             FIRST AMENDED COMPLAINT
 9                                                            JURY TRIAL DEMANDED
               vs.
10

11    ALDEN ROBERTS, M.D.; MELANIE
      DELEON; MICAH MATTHEWS; GORDON
12    WRIGHT; AND STEPHEN CORREA, D.V.M.,
      each in their individual capacities,
13
                                 Defendants.
14

15                                    I.       NATURE OF ACTION

16            This is an action under 42 U.S.C. § 1983 to redress defendants’ violations of plaintiff’s

17   constitutional rights to due process, equal protection of the laws, and right to petition for redress

18   of grievances as guaranteed by the 1st Amendment and 14th Amendment to the United States

19   Constitution, and for related violations of state law.

20                                             II.   PARTIES

21            1.       Plaintiff Johnny B. Delashaw, Jr., M.D. is a citizen of the United States. He

22   currently resides in the state of Arizona. He is a board-certified neurosurgeon. Until March 1,

23   2017, he practiced in Seattle, Washington, where he was chair of the Swedish Neurosciences
      FIRST AMENDED COMPLAINT - Page 1                                         LAW OFFICES
      Case No. 2:18-cv-01850- JLR                                BENNETT BIGELOW & LEEDOM, P.S.
      02975-001\2495767_4.docx                                            601 Union Street, Suite 1500
                                                                       Seattle, Washington 98101-1363
                                                                     T: (206) 622-5511 F: (206) 622-8986
              Case 2:18-cv-01850-JLR Document 10 Filed 02/20/19 Page 2 of 18




 1 Institute (“SNI”). Until the illegal actions of defendants intervened, he held unrestricted

 2   medical licenses in Washington, California, Alaska and Virginia.

 3            2.       Defendant Alden Roberts, M.D. was at all material times a member of the

 4   Washington Medical Quality Assurance Commission (“MQAC”) and a state actor. He resides

 5   in the Western District of Washington. Roberts is sued in his individual capacity.

 6            3.       Defendant Melanie deLeon was at all material times MQAC’s Executive

 7   Director and a state actor. She resides in the Western District of Washington. deLeon is sued

 8   in her individual capacity.

 9            4.       Defendant Micah Matthews was at all material times MQAC’s Deputy

10   Executive Director and a state actor. He resides in the Western District of Washington.

11   Matthews is sued in his individual capacity.

12            5.       Defendant Stephen Correa, D.V.M., was at all material times a MQAC

13   Investigator and a state actor. He resides in the Western District of Washington. Correa is sued

14   in his individual capacity.

15            6.       Defendant Gordon Wright was at all material times a MQAC Staff Attorney and

16   a state actor. He resides in the Western District of Washington. Wright is sued in his individual

17   capacity. Despite his title, defendant Wright was not functioning as attorney or as prosecutor

18   for MQAC; by law, only the Attorney General can serve those functions.

19                                 III.   JURISDICTION AND VENUE

20            7.       This Court has jurisdiction over the parties and the subject matter of this case

21   under 28 USC §§ 1331, 1343 and 1367.

22            8.       Venue is proper in this district under 28 USC § 1391(b). The events giving rise

23   to this claim principally occurred in King County, Washington.
      FIRST AMENDED COMPLAINT - Page 2                                        LAW OFFICES
      Case No. 2:18-cv-01850- JLR                                BENNETT BIGELOW & LEEDOM, P.S.
      02975-001\2495767_4.docx                                           601 Union Street, Suite 1500
                                                                      Seattle, Washington 98101-1363
                                                                    T: (206) 622-5511 F: (206) 622-8986
              Case 2:18-cv-01850-JLR Document 10 Filed 02/20/19 Page 3 of 18




 1                                             IV.       FACTS

 2            9.       In 2013, Dr. Delashaw was the chair of the Department of Neurosurgery at the

 3   University of California-Irvine. He had been board certified in neurological surgery since 1993

 4   and engaged in very active clinical practice for more than 25 years. Despite taking care of many

 5   high risk patients who required the most challenging types of neurosurgical procedures, Dr.

 6   Delashaw’s outcomes were consistent with or better than national norms.

 7            10.      In June 2013, Dr. Delashaw agreed to join SNI and eventually became its chair.

 8   Dr. Delashaw was charged by the leadership of Providence Health & Services (“Providence”)—

 9   Swedish’s parent organization—to make SNI a world-class center for the diagnosis and

10   treatment of neurological disease. It was well-known in the medical community, including at

11   all relevant times to some or all of the defendants, that a number of physicians and staff

12   associated with SNI and Swedish strongly opposed this initiative or were opposed to the then-

13   recent affiliation between Swedish and Providence.

14            11.      On March 29, 2016, MQAC received an anonymous complaint against Dr.

15   Delashaw. The complaint, which the Commission knew or should have known was submitted

16   by one or more professional rivals of Dr. Delashaw seeking to oust him as SNI chair, alleged a

17   pattern of abusive behavior directed towards nurses. The only specific allegation in the

18   complaint, however, was that on December 21, 2015, he threw a telephone at an Operating

19   Room (“OR”) nurse and a few minutes later screamed at an OR charge nurse.

20            12.      On April 6, 2016, the complaint was reviewed by a panel of four MQAC

21   members, who determined there was sufficient reason to investigate the complaint, but who did

22   not assign a high priority to that investigation.

23   //
      FIRST AMENDED COMPLAINT - Page 3                                        LAW OFFICES
      Case No. 2:18-cv-01850- JLR                                BENNETT BIGELOW & LEEDOM, P.S.
      02975-001\2495767_4.docx                                           601 Union Street, Suite 1500
                                                                      Seattle, Washington 98101-1363
                                                                    T: (206) 622-5511 F: (206) 622-8986
              Case 2:18-cv-01850-JLR Document 10 Filed 02/20/19 Page 4 of 18




 1            13.      Defendant Dr. Alden Roberts was assigned as Reviewing Commission Member

 2   (“RCM”).        He was in charge of MQAC’s investigation and responsible for making

 3   recommendations to his fellow members regarding whether and what action to take against Dr.

 4   Delashaw. Dr. Roberts directed MQAC’s investigation and made recommendations for further

 5   action to other commissioners, MQAC staff, and to the assigned prosecutors from the Attorney

 6   General’s Office.

 7            14.      Defendant Steven Correa, an investigator employed by the Department of Health

 8   and assigned to MQAC, was assigned to gather information and conduct witness interviews.

 9   His co-defendants knew that Correa—a veterinarian by training—had been a MQAC

10   investigator for only 2 years at the time, and was ill-equipped to conduct complex investigations

11   of the sort undertaken against Dr. Delashaw.

12            15.      By letter dated April 25, 2016, Correa notified Dr. Delashaw of the complaint

13   and investigation, but gave no specifics nor did he request a response. When Dr. Delashaw

14   contacted Correa and asked to be informed of the specifics of the complaint, Correa refused to

15   provide him with any information, other than to say, it sounded like someone was after Dr.

16   Delashaw’s SNI chair position, thus confirming Correa’s knowledge of the background. Correa

17   actually knew or should have known this background because the Department of Health

18   Facilities Licensing Division (“DOH”), which has jurisdiction over hospitals, was conducting

19   a parallel investigation of a very similar anonymous complaint. DOH listed the MQAC

20   investigation of Dr. Delashaw as a “Companion Case” to its investigation and Correa worked

21   closely with the DOH investigators.

22            16.      Between May 4 and June 3, 2016, Correa interviewed six nurses. Two of them,

23   Trish Flett and Deborah DesJardin-Rowland, were identified by the anonymous complainant.
      FIRST AMENDED COMPLAINT - Page 4                                      LAW OFFICES
      Case No. 2:18-cv-01850- JLR                              BENNETT BIGELOW & LEEDOM, P.S.
      02975-001\2495767_4.docx                                         601 Union Street, Suite 1500
                                                                    Seattle, Washington 98101-1363
                                                                  T: (206) 622-5511 F: (206) 622-8986
              Case 2:18-cv-01850-JLR Document 10 Filed 02/20/19 Page 5 of 18




 1 The others were suggested by Ms. Flett and Ms. Rowland. Correa knew all of the nurses he

 2   interviewed would support the allegations of the complaint. Correa did not obtain written or

 3   recorded statements from any of them. Instead, he prepared written summaries of their

 4   purported statements, which were grossly inaccurate in many instances. According to Correa’s

 5   reports, the nurses reported various incidents that MQAC later characterized as disruptive

 6   behavior by Dr. Delashaw.

 7            17.      Despite Correa’s efforts to build a case against Dr. Delashaw, none of the nurses

 8   or any other witness reported knowledge of the “phone-throwing” incident that was the basis

 9   for the original complaint. To the contrary, the nurse at whom the phone was allegedly thrown,

10   Nurse Flett, told Correa—and later, the DOH investigator—that Dr. Delashaw had not thrown

11   a phone at her. Correa also learned that the reason Dr. Delashaw was upset on that occasion

12   was because the charge nurse had unilaterally sent OR staff home for the day, even though Dr.

13   Delashaw had a patient ready for surgery.          Correa made no record of this interview or

14   information from Nurse Flett. Instead, he falsely reported he had been unable to speak with

15   this nurse.

16            18.      Correa obtained information from Swedish’s then Chief Medical Officer, Dr.

17   John Vassall, who informed Correa of the dynamics at SNI that were behind the allegations

18   against Dr. Delashaw, and who reported that, while there had been complaints against Dr.

19   Delashaw in 2014, Dr. Delashaw responded positively since being advised of those complaints,

20   and that there had been no complaints recently. Dr. Vassall also reported that Dr. Delashaw’s

21   surgical results were excellent.

22            19.      Apart from Dr. Vassall, Correa made no effort to identify or interview witnesses

23   not identified by the complainant(s) or persons affiliated with the complainants, even after he
      FIRST AMENDED COMPLAINT - Page 5                                         LAW OFFICES
      Case No. 2:18-cv-01850- JLR                                BENNETT BIGELOW & LEEDOM, P.S.
      02975-001\2495767_4.docx                                            601 Union Street, Suite 1500
                                                                       Seattle, Washington 98101-1363
                                                                     T: (206) 622-5511 F: (206) 622-8986
              Case 2:18-cv-01850-JLR Document 10 Filed 02/20/19 Page 6 of 18




 1 learned that there were witnesses who specifically contradicted the claims made by some of the

 2   witnesses identified by the anonymous complainant.

 3            20.      After completing the nurse interviews, Correa sent a letter to Dr. Delashaw,

 4   dated June 27, 2016. Correa requested a specific response only to the allegation that Dr.

 5   Delashaw threw a phone at an OR nurse and later yelled at the nurse’s supervisor. Although

 6   the letter also asked for answers to general questions regarding whether incidents of disruptive

 7   behavior by Dr. Delashaw had been reported to and addressed by Swedish management,

 8   contrary to the requirements of state law and MQAC’s standard practice, the letter did not

 9   disclose or ask for a response to the specific claims made by the six nurses who Correa had

10   interviewed, and which later formed the ostensible basis for summary suspension of Dr.

11   Delashaw’s license.

12            21.      Dr. Delashaw responded by letter dated August 3, 2016. He and supporting

13   witnesses who were present in the OR on December 21, 2015, stated that the allegations against

14   him were unfounded. Dr. Delashaw also explained why some nurses working at SNI were

15   unhappy with changes he and the hospital had implemented and how he and the hospital were

16   attempting to address those issues.

17            22.      Four days after receiving Dr. Delashaw’s submission, and without conducting

18   any further investigation, defendant Correa prepared a “Confidential Investigative Report,”

19   which was sent to defendants Roberts and Wright. The report contained Correa’s inaccurate

20   and misleading summaries of witness interviews.

21            23.      During September or October 2016, defendants Roberts and Wright prepared a

22   presentation for a panel of MQAC members. The panel was to decide whether the investigation

23   warranted action against Dr. Delashaw. Roberts and Wright prepared a misleading and one-
      FIRST AMENDED COMPLAINT - Page 6                                      LAW OFFICES
      Case No. 2:18-cv-01850- JLR                              BENNETT BIGELOW & LEEDOM, P.S.
      02975-001\2495767_4.docx                                         601 Union Street, Suite 1500
                                                                    Seattle, Washington 98101-1363
                                                                  T: (206) 622-5511 F: (206) 622-8986
              Case 2:18-cv-01850-JLR Document 10 Filed 02/20/19 Page 7 of 18




 1 sided summary of the investigation, which selectively ignored or mischaracterized Dr.

 2   Delashaw’s response and failed to mention the findings of the parallel DOH investigation,

 3   which found that a similar anonymous allegation of disruptive behavior was unsubstantiated.

 4            24.      On or about October 7, 2016, Roberts and Wright presented the slanted

 5   investigation and report to MQAC “Panel B.” Panel B had several physician members,

 6   including John Rooks, M.D. MQAC panels have authority to initiate disciplinary and summary

 7   action. Panel B decided that a statement of charges should be filed against Dr. Delashaw,

 8   charging him with unprofessional conduct by reason of disruptive behavior towards nurses.

 9   Panel B also decided to seek a summary restriction of Dr. Delashaw’s ability to practice: he

10   would be required to have a “safety coach” and oversight in the operating room. If Panel B’s

11   decision had been implemented, Dr. Delashaw would have been able to continue practicing in

12   Washington and elsewhere.

13            25.      When MQAC takes summary action against a physician, it must be able to prove

14   that the physician poses an immediate threat to public health and safety. Defendants knew there

15   was insufficient evidence to make such a showing with respect to Dr. Delashaw. Consequently,

16   they did not implement Panel B’s decision.

17            26.      Defendants did not resume activity concerning Dr. Delashaw until pressured to

18   do so by The Seattle Times, Department of Health leadership, and one or more key legislators.

19   More specifically, in January 2017, defendants learned that The Seattle Times was preparing to

20   publish a story critical of Dr. Delashaw and the Department of Health (“DOH”). The Seattle

21   Times coverage was critical of DOH’s investigation of the parallel complaint against SNI with

22   regard to Dr. Delashaw and its finding, after what DOH characterized as a “thorough

23   investigation, that the allegations were “unsubstantiated.” Defendants knew via contacts with
      FIRST AMENDED COMPLAINT - Page 7                                      LAW OFFICES
      Case No. 2:18-cv-01850- JLR                              BENNETT BIGELOW & LEEDOM, P.S.
      02975-001\2495767_4.docx                                         601 Union Street, Suite 1500
                                                                    Seattle, Washington 98101-1363
                                                                  T: (206) 622-5511 F: (206) 622-8986
              Case 2:18-cv-01850-JLR Document 10 Filed 02/20/19 Page 8 of 18




 1 The Seattle Times and DOH leadership that the Commission would be the next target of

 2   criticism if it did not take action against Dr. Delashaw.

 3            27.      This point was driven home when State Senator Karen Keiser demanded based

 4   on The Seattle Times’ reports that MQAC “vigorously pursue all significant allegations and

 5   evidence.” Senator Keiser was chair of the Washington State Senate’s Health and Long Term

 6   Care Committee and played a key role relative to DOH and MQAC legislation and

 7   appropriations, which were at issue during the 2017 regular legislative session.

 8            28.      As a direct result of media and political pressure, defendants and others decided

 9   to re-open the investigation of Dr. Delashaw. Correa was directed to interview five physicians

10   who worked at Swedish. Each of these physicians—who were selected for interview because

11   their conflicts with Dr. Delashaw had been reported in The Seattle Times—denied witnessing

12   disruptive behavior towards nurses. With this information, Correa closed his investigation for

13   a second time on March 24, 2017, and forwarded his updated file to Roberts and Wright for

14   their review. Correa made no effort to gather information from Dr. Delashaw or Swedish

15   regarding the renewed allegations of disruptive physician behavior. Had he done so, he would

16   have learned that, at the instance of Swedish, Dr. Delashaw had been evaluated by the

17   Washington Physician Health Program in December 2016 and cleared to practice.

18            29.      As of May 1, 2017, Defendants knew Dr. Delashaw had resigned from the

19   Swedish staff on March 1, 2017, did not have privileges at any other hospital, and had no

20   immediate plans to resume practice. Defendants also had no evidence indicating that Dr.

21   Delashaw’s alleged disruptive behavior had harmed patients.

22            30.      Notwithstanding these facts, defendants Roberts, Correa, Wright, and de Leon,

23   together with others unknown, agreed to seek immediate summary suspension of Dr.
      FIRST AMENDED COMPLAINT - Page 8                                         LAW OFFICES
      Case No. 2:18-cv-01850- JLR                                BENNETT BIGELOW & LEEDOM, P.S.
      02975-001\2495767_4.docx                                            601 Union Street, Suite 1500
                                                                       Seattle, Washington 98101-1363
                                                                     T: (206) 622-5511 F: (206) 622-8986
              Case 2:18-cv-01850-JLR Document 10 Filed 02/20/19 Page 9 of 18




 1 Delashaw’s medical license. On May 3, 2017—two months after Dr. Delashaw stopped

 2   practicing and six weeks after completion of the investigation—they caused a statement of

 3   charges to be filed against Dr. Delashaw. On the same day, without seeking authority from

 4   MQAC Panel B, which had originally determined that only a “safety coach” was necessary,

 5   defendants Roberts, de Leon and Wright caused an ex parte motion for summary suspension of

 6   Dr. Delashaw’s license to be filed, supported by the sworn declaration of Correa, to which he

 7   attached his inaccurate and misleading interview summaries.

 8             31.     As customarily utilized by MQAC, summary suspension is an unusual measure.

 9   For example, in the same time-period during which it summarily suspended Dr. Delashaw’s

10   license, MQAC summarily suspended a physician’s assistant who allegedly sexually abused

11   patients and offered drugs for sex. Even in that case, it did so only after the practitioner failed

12   to comply with the terms of an earlier informal non-disciplinary disposition. In another action

13   announced the same day, the Commission summarily suspended a physician’s license based on

14   his refusal to comply with conditions of a substance abuse monitoring program. In this case as

15   well, the physician’s license was not summarily suspended until after he failed to comply with

16   non-punitive requirements imposed by the Commission. These actions are typical of situations

17   where the Commission has imposed summary suspensions.

18            32.      Addressing alleged disruptive physician behavior through summary disciplinary

19   suspension was unprecedented in MQAC’s history. Prior to taking summary action against Dr.

20   Delashaw, MQAC treated disruptive physician behavior as a disabling condition, rather than a

21   basis for disciplinary action. In litigation, which began in 2012 and continued into April 2017,

22   MQAC insisted (and ultimately persuaded the Washington Court of Appeals) that disruptive

23   physician behavior was a disabling condition that, if sufficiently severe, could render a
      FIRST AMENDED COMPLAINT - Page 9                                        LAW OFFICES
      Case No. 2:18-cv-01850- JLR                               BENNETT BIGELOW & LEEDOM, P.S.
      02975-001\2495767_4.docx                                           601 Union Street, Suite 1500
                                                                      Seattle, Washington 98101-1363
                                                                    T: (206) 622-5511 F: (206) 622-8986
             Case 2:18-cv-01850-JLR Document 10 Filed 02/20/19 Page 10 of 18




 1 physician unable to practice with reasonable skill and safety as provided in RCW 18.130.170.

 2   Rebutting the argument that allegations of disruptive behavior should be charged as

 3   unprofessional conduct under RCW 18.130.180, MQAC told Washington courts that treating

 4   disruptive physician behavior as a disabling condition keeps a “clean line between charges of

 5   incapacity and unprofessional conduct.” Also, in the case before the Washington Court of

 6   Appeals, after finding him to be disabled, MQAC merely required the physician to be evaluated

 7   by the Washington Physician Health Program (“WPHP”) and to follow its recommendations.

 8            33.      MQAC’s policy on “Practitioners Exhibiting Disruptive Behavior” policy states

 9   that disruptive behavior is best addressed by a practitioner’s employer or the medical staff of

10   hospitals where an individual practices. MQAC’s official interpretation of this policy requires

11   that “multiple independent professionals conclude there is an occupational problem.”

12   Defendants Roberts, de Leon, Wright, Correa, and others responsible for requesting summary

13   suspension knew that Dr. Delashaw’s employer had evaluated his behavior, implemented

14   measures to address the cause of complaints, and also concluded that Dr. Delashaw could

15   practice safely. Further, but for their deliberate failure to ask, defendants would have known

16   that the Washington Physician Health Program, to which MQAC customarily refers physicians

17   for evaluation of their ability to practice safely, had evaluated Dr. Delashaw at Swedish’s

18   request and cleared him safe to practice.

19            34.      Defendants singled out Dr. Delashaw for uniquely adverse treatment, despite

20   their knowledge that he was not an immediate threat to public safety, in order to deflect media

21   and legislative criticism of the Commission and avoid detrimental action by the Legislature,

22   Governor, or Department of Health. Defendants also agreed to request summary suspension

23
      FIRST AMENDED COMPLAINT - Page 10                                     LAW OFFICES
      Case No. 2:18-cv-01850- JLR                              BENNETT BIGELOW & LEEDOM, P.S.
      02975-001\2495767_4.docx                                         601 Union Street, Suite 1500
                                                                    Seattle, Washington 98101-1363
                                                                  T: (206) 622-5511 F: (206) 622-8986
             Case 2:18-cv-01850-JLR Document 10 Filed 02/20/19 Page 11 of 18




 1 with the knowledge or intent that authorities in other states where Dr. Delashaw is licensed

 2   would take reciprocal action.

 3            35.      On May 5, 2017, defendants’ request for summary suspension was granted by a

 4   different panel of MQAC members, without notice or opportunity for Dr. Delashaw to present

 5   rebuttal, thereby depriving him of the procedural protections afforded to physicians, including

 6   those alleged to be disruptive. Defendants knew, but did not inform the panel that authorized

 7   the summary suspension, that Dr. Delashaw did not pose an immediate threat to public safety,

 8   as he was not practicing and had no immediate plans to resume practice. Defendants and others

 9   responsible for requesting summary suspension also knew there was no evidence of patient

10   harm caused by Dr. Delashaw’s allegedly disruptive behavior (all of which allegedly occurred

11   in 2015). Defendants and others responsible for requesting summary suspension recklessly or

12   deliberately failed to advise the panel of these material facts.

13            36.      Summary suspension of Dr. Delashaw was uniquely unwarranted because the

14   usual sanction for a physician with no prior disciplinary record (like Dr. Delashaw) who is

15   found guilty of negligence, incompetence or malpractice, but whose conduct caused no or

16   minimal patient harm ranges from a reprimand to probation. Furthermore, in cases where it has

17   found physicians unsafe to practice based on disruptive conduct, it typically required that they

18   undergo evaluation by WPHP and follow its recommendations. These physicians were not

19   prevented from practicing so long as the evaluator found them reasonably safe to practice and

20   they complied with conditions recommended by the evaluator.

21            37.      Defendants knew that summary suspension—lasting until the resolution of

22   charges—is a more severe sanction than Dr. Delashaw was likely to receive if found guilty of

23   the charges alleged. Furthermore, defendants knew the Commission’s burden is much lower
      FIRST AMENDED COMPLAINT - Page 11                                       LAW OFFICES
      Case No. 2:18-cv-01850- JLR                                BENNETT BIGELOW & LEEDOM, P.S.
      02975-001\2495767_4.docx                                           601 Union Street, Suite 1500
                                                                      Seattle, Washington 98101-1363
                                                                    T: (206) 622-5511 F: (206) 622-8986
             Case 2:18-cv-01850-JLR Document 10 Filed 02/20/19 Page 12 of 18




 1 when it seeks an ex parte summary suspension than when it seeks to impose discipline or enter

 2   a finding that a physician is unable to practice with reasonable safety. By seeking an ex parte

 3   summary suspension in the manner that they did, defendants were able to avoid consideration

 4   of the available contrary evidence, side-step many of the procedural protections provided by

 5   law, and thereby damage Dr. Delashaw’s career without ever proving unprofessional conduct

 6   or a disabling condition. Instead, Dr. Delashaw’s only recourse with respect to the summary

 7   suspension was a “show-cause” hearing conduct before the same panel of MQAC members

 8   who initially approved defendants’ request, at which the panel simply accepted all of

 9   defendants’ submissions as true and disregarded all contrary facts.

10            38.      Before Dr. Delashaw was even notified of MQAC’s action, let alone given a

11   chance to defend himself, defendant Matthews advertised defendants’ action to key legislators

12   and issued a press release on the subject. Later, Mathews admitted in an email to Senator Keiser

13   that the summary suspension based on alleged disruptive behavior was a pretext, stating that it

14   was “the most expedient route to the preferred resolution.”

15            39.      Ultimately, a full merits hearing on the Statement of Charges was held. The

16   panel was comprised of two physicians and a public member, Ms. Winslow. Ms. Winslow

17   voted for the summary suspension in May 2017, she voted to confirm it at the show cause

18   hearing in June 2017, and over ongoing objection from Dr. Delashaw’s counsel, served on the

19   panel for the hearing on the Statement of Charges.        Consistent with this, Ms. Winslow

20   repeatedly asked questions of the witnesses during the first week of the hearing indicating she

21   had already found that Dr. Delashaw committed unprofessional conduct, without ever hearing

22   any of Dr. Delashaw’s evidence.

23
      FIRST AMENDED COMPLAINT - Page 12                                      LAW OFFICES
      Case No. 2:18-cv-01850- JLR                             BENNETT BIGELOW & LEEDOM, P.S.
      02975-001\2495767_4.docx                                          601 Union Street, Suite 1500
                                                                     Seattle, Washington 98101-1363
                                                                   T: (206) 622-5511 F: (206) 622-8986
             Case 2:18-cv-01850-JLR Document 10 Filed 02/20/19 Page 13 of 18




 1            40.      In contrast, the two physicians, Dr. Rooks and Dr. Trescott, asked numerous

 2   questions of Dr. Delashaw and his witnesses indicating their confusion at how it was that he

 3   was summarily suspended in the first place. Dr. Rooks questioned Dr. Delashaw at length about

 4   why the Commission failed to work with him before summarily taking him out of practice:

 5   “…Since I’ve been on the commission and you know, every case we get is individual, every

 6   doctor is individual, just as our patients….I haven’t – I haven’t seen, since I’ve been on the

 7   Commission, a situation like this where we just came right to this. Generally, we sit down with

 8   people and we recommend a course of correction, things that we can do to make the situation

 9   better and get the physician back to work. Was that offered to you or would you be amenable

10   to something like that?” The Presiding Officer, employed by DOH, instructed Dr. Delashaw

11   not to answer.

12            41.      What Dr. Rooks would have heard, which defendants did not want the panel to

13   know, was that Dr. Delashaw made repeated overtures to the Commission to resolve the

14   summary suspension, but defendants declined any resolution short of requiring Dr. Delashaw

15   to participate in and pay for a lengthy inpatient program connected to the Commission’s

16   “expert,” Dr. Kent Neff, a non-board certified psychiatrist had not seen patients in the preceding

17   five years and who had never seen Dr. Delashaw. Defendants knew or should have known that

18   Dr. Neff’s conduct in this regard was a blatant violation of applicable professional standards,

19   but in their haste to meet their political agenda, they ignored Dr. Neff’s unethical conduct.

20            42.      Further, in response to testimony from one of Dr. Delashaw’s fellows, Dr.

21   Christian Bowers, who commented that a lot of the negative testimony about Dr. Delashaw

22   resulted from certain SNI faculty who were threatened by national practitioners that Dr.

23
      FIRST AMENDED COMPLAINT - Page 13                                      LAW OFFICES
      Case No. 2:18-cv-01850- JLR                               BENNETT BIGELOW & LEEDOM, P.S.
      02975-001\2495767_4.docx                                          601 Union Street, Suite 1500
                                                                     Seattle, Washington 98101-1363
                                                                   T: (206) 622-5511 F: (206) 622-8986
             Case 2:18-cv-01850-JLR Document 10 Filed 02/20/19 Page 14 of 18




 1 Delashaw had recruited to SNI, Dr. Trescott responded, “[a]nd I think that OR behavior is less

 2   of a concern here than organizational behavior and behavior – not necessarily all in the OR….”

 3            43.      After the nine-day hearing on the Statement of Charges, the Commission found

 4   that Dr. Delashaw had committed unprofessional conduct relative to certain nurses, but

 5   immediately reinstated his license subject to a three-year period of what it termed “oversight,”

 6   which involves Dr. Delashaw obtaining a professional evaluation, following the

 7   recommendations of the evaluator, and making periodic appearances before the Commission.

 8            44.      The sanction chosen after a full hearing demonstrated that defendants’ decision

 9   to subject Dr. Delashaw to summary suspension was not justified by any legitimate or rational

10   view of the facts. This conclusion is bolstered by the fact that, after a multiday in-person exam,

11   the evaluators approved by the Commission, and who frequently work for the Commission,

12   found Dr. Delashaw is not a disruptive physician and is safe to practice without any restrictions.

13   Specifically, in contrast to the conclusion reached by the Commission, the evaluators wrote,

14   “Based on our own current clinical and neuropsychological evaluation, records reviewed,

15   testimony from prior psychiatric evaluation, and statement from expert in area of

16   professionalism, it is our conclusion that Dr. Delashaw is at low risk of engaging in disruptive

17   behaviors in the work place. This is the lowest category we assigned because we are never able

18   to assign zero risk to future behaviors.”

19            45.      The evaluators further stated, “[W]e cannot conclude with a degree of medical

20   certainty that Dr. Delashaw has a concerning pattern of behavior based in psychopathology that

21   supports the concern that he would be unable to modulate his behavior in the work place or

22   manage to behave in a professionally appropriate manner with co-workers or trainees.” They

23   concluded with, “[W]e find that from a psychological perspective Dr. Delashaw is currently fit
      FIRST AMENDED COMPLAINT - Page 14                                      LAW OFFICES
      Case No. 2:18-cv-01850- JLR                               BENNETT BIGELOW & LEEDOM, P.S.
      02975-001\2495767_4.docx                                          601 Union Street, Suite 1500
                                                                     Seattle, Washington 98101-1363
                                                                   T: (206) 622-5511 F: (206) 622-8986
             Case 2:18-cv-01850-JLR Document 10 Filed 02/20/19 Page 15 of 18




 1 to practice safely as a neurosurgeon, as well as fit to function as a healthcare team member and

 2   as an educator.”

 3            46.      Before obtaining the multiday evaluation, on July 27, 2018, Dr. Delashaw

 4   submitted the evaluators’ credentials for approval to the Commission’s compliance division.

 5   The compliance division approved the evaluators the same day Dr. Delashaw made the request,

 6   but subsequently advised Dr. Delashaw that they would need further approval from Defendant

 7   Roberts before proceeding. Defendant Roberts approved the evaluator days later, on July 30,

 8   2018.

 9            47.      Dr. Delashaw obtained the multiday evaluation in early September 2018. As

10   part of that process, Dr. Delashaw signed an authorization for the evaluators to share

11   information about him with the Medical Commission. In October 2018, Dr. Delashaw notified

12   the compliance division that he had completed the evaluation with Dr. Hobday, but that she had

13   not yet completed her report.

14            48.      The evaluators issued their report in early December 2018, which Dr. Delashaw

15   transmitted to the Commission.

16            49.      Dr. Delashaw filed his lawsuit in late December 2018.

17            50.      If defendants had not imposed the summary suspension and either proceeded in

18   accordance with MQAC’s usual and customary practices in cases involving allegedly disruptive

19   physicians, or proceeded in accordance with the decision of Panel B to require a “safety coach,”

20   Dr. Delashaw would not have been damaged to nearly the degree that has resulted from

21   defendants’ decision to summarily suspend him. Because they did so, however, Dr. Delashaw

22   has suffered enormous reputational, financial and emotional harm.

23
      FIRST AMENDED COMPLAINT - Page 15                                      LAW OFFICES
      Case No. 2:18-cv-01850- JLR                               BENNETT BIGELOW & LEEDOM, P.S.
      02975-001\2495767_4.docx                                          601 Union Street, Suite 1500
                                                                     Seattle, Washington 98101-1363
                                                                   T: (206) 622-5511 F: (206) 622-8986
             Case 2:18-cv-01850-JLR Document 10 Filed 02/20/19 Page 16 of 18




 1            51.      In obtaining the summary suspension, defendants acted with evil motives or with

 2   reckless disregard of Dr. Delashaw’s constitutional rights.

 3            52.       Six weeks after Dr. Delashaw filed his lawsuit, and more than five months after

 4   Dr. Delashaw signed an authorization for the evaluators to share information about him with

 5   the Commission, the Commission’s counsel sent a letter to the evaluators, which she

 6   represented was sent at the direction of her clients—including on information and belief,

 7   Defendants Roberts and deLeon—complaining about the evaluators’ conclusions, reminding

 8   them of the repeat consulting work they performed for the Commission, and requesting them

 9   to rescind their report and recommend further restrictions as related to Dr. Delashaw’s license.

10   This action was taken in retaliation for and to discourage Dr. Delashaw from exercising the

11   right afforded him by the First Amendment to the Constitution to petition for redress of

12   grievances, which includes the right of access to federal courts to obtain redress for violations

13   of federally protected rights.

14                                     V.     CLAIMS FOR RELIEF

15   A.       42 U.S.C. 1983 – Violation of Constitutional Rights

16            53.      Dr. Delashaw re-alleges paragraphs 1-52, above, as if set forth in full.

17            54.      Defendants, acting under color of state law, deprived Dr. Delashaw of his

18   constitutional right to Due Process afforded to him by the Fourteenth Amendment to the United

19   States Constitution.

20            55.      Defendants, acting under color of state law, deprived Dr. Delashaw of his

21   constitutional right to Equal Protection of the laws afforded to him by the Fourteenth

22   Amendment to the United States Constitution.

23
      FIRST AMENDED COMPLAINT - Page 16                                        LAW OFFICES
      Case No. 2:18-cv-01850- JLR                                 BENNETT BIGELOW & LEEDOM, P.S.
      02975-001\2495767_4.docx                                            601 Union Street, Suite 1500
                                                                       Seattle, Washington 98101-1363
                                                                     T: (206) 622-5511 F: (206) 622-8986
             Case 2:18-cv-01850-JLR Document 10 Filed 02/20/19 Page 17 of 18




 1            56.      Defendants, acting under color of state law, have retaliated against Dr. Delashaw

 2   for exercising his constitutional right of access to the courts afforded to him by the First

 3   Amendment to the United States Constitution.

 4   B.       Tortious Interference with Business Relationship and/or Expectancy

 5            57.      Dr. Delashaw re-alleges paragraphs 1-56, above, as if set forth in full.

 6            58.      By obtaining his summary suspension for ill-founded and improper reasons,

 7   defendants tortuously interfered with Dr. Delashaw’s legitimate business and professional

 8   expectancy in being able to continue to practice neurosurgery.

 9   C.       Defamation/False Light

10            59.      Dr. Delashaw re-alleges paragraphs 1 to 58, as if set forth here in full.

11            60.      Defendants’ actions with respect to the summary suspension defamed Dr.

12   Delashaw and placed him in a false light.

13                                     VI.     RELIEF REQUESTED

14            61.      Dr. Delashaw requests entry of judgment against defendants jointly and

15   severally awarding him actual and punitive damages, as well as his costs, including reasonable

16   attorney’s fees and expenses under 42 U.S.C. §1988, together with such other and further relief

17   as may be warranted.

18   \\

19   \\

20   \\

21   \\

22   \\

23   \\
      FIRST AMENDED COMPLAINT - Page 17                                         LAW OFFICES
      Case No. 2:18-cv-01850- JLR                                 BENNETT BIGELOW & LEEDOM, P.S.
      02975-001\2495767_4.docx                                             601 Union Street, Suite 1500
                                                                        Seattle, Washington 98101-1363
                                                                      T: (206) 622-5511 F: (206) 622-8986
            Case 2:18-cv-01850-JLR Document 10 Filed 02/20/19 Page 18 of 18




 1                                           VII.    JURY DEMAND

 2           62.      Dr. Delashaw demands a trial by jury on any issue triable of right by a jury.

 3                                          DATED this 20th day of February, 2019.

 4                                                    BENNETT BIGELOW & LEEDOM, P.S.

 5                                                    By    s/ Michael Madden
                                                           Michael Madden, WSBA No. 8747
 6                                                         Email: mmadden@bbllaw.com

 7                                                    By    s/ Amy M. Magnano
                                                           Amy M. Magnano, WSBA No. 38484
 8                                                         Email: amagnano@bbllaw.com
                                                           Bennett Bigelow & Leedom, P.S.
 9                                                         601 Union Street, Suite 1500
                                                           Seattle, Washington 98101-1363
10                                                         Telephone: (206) 622-5511
                                                           Fax: (206) 622-8986
11                                                         Attorneys for Plaintiff

12

13

14

15

16

17

18

19

20

21

22

23
     FIRST AMENDED COMPLAINT - Page 18                                        LAW OFFICES
     Case No. 2:18-cv-01850- JLR                                BENNETT BIGELOW & LEEDOM, P.S.
     02975-001\2495767_4.docx                                            601 Union Street, Suite 1500
                                                                      Seattle, Washington 98101-1363
                                                                    T: (206) 622-5511 F: (206) 622-8986
